        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

WILLIAM E. SMITH,                                                              PLAINTIFF
#651930

V.                          CASE NO. 4:20-CV-125-BRW-BD

LANCE BONDS, et al.                                                         DEFENDANTS

                           RECOMMENDED DISPOSITION

I.     Procedure for Filing Objections:

       This Recommendation for the dismissal of Mr. Smith’s claims has been sent to

Judge Billy Roy Wilson. The parties may file objections if they disagree with the findings

or conclusions set out in this Recommendation. To be considered, objections must be

filed within 14 days. Objections should be specific and should include the factual or legal

basis for the objection.

       If the parties do not file objections, they risk waiving the right to appeal questions

of fact. And, if no objections are filed, Judge Wilson can adopt this Recommendation

without independently reviewing the record.

II.    Background:

       William E. Smith filed this civil rights lawsuit without the help of a lawyer under

42 U.S.C. § 1983. (Doc. Nos.1, 2) In his complaint and amended complaint, Mr. Smith

claims that Defendants violated his rights while he was detained at the Stone County

Detention Center (Jail) between September 7 and September 15, 2019. The Court has
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 2 of 10




dismissed Mr. Smith’s access-to-courts claims as well as his claims against the unknown

Stone County District Judge and the Doe Defendant. 1 (Doc. Nos. 12, 31)

       The Defendants have now moved for summary judgment on all remaining claims.

(Doc. No. 43) Mr. Smith has responded to the Defendants’ motion; and the Defendants

have replied. (Doc. Nos. 51, 56)

III.   Discussion:

       A. Standard

       A party is entitled to summary judgment if—but only if—the evidence shows that

there is no genuine dispute about any fact important to the outcome of the case. See FED.

R. CIV. P. 56 and Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017). Because

Defendants Bonds and Green are the moving parties, the Court will construe any disputed

facts in a light favorable to Mr. Smith.

       B. Deliberate-Indifference Claim

       Arkansas State Troopers stopped Mr. Smith on September 7, 2019, and cited him

for driving without a valid license. (Doc. No. 45-2) He was arrested and detained in the




1
  Because the Court has dismissed Mr. Smith’s access-to-courts claim, the Defendants’
argument regarding that claim need not be discussed in this Recommendation. Also, to
the extent Mr. Smith asserts a due process claim based on his alleged unlawful
extradition, that claim fails. As stated, the Court has already dismissed Mr. Smith’s
claims against the Stone County District Judge. In any event, it is undisputed that Mr.
Smith signed a waiver of extradition. (Doc. No. 45-2 at p.12) With the exception of
preparing Mr. Smith for transport, Defendants Bonds and Green were not involved in Mr.
Smith’s extradition.

                                            2
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 3 of 10




Jail due to an outstanding warrant from the State of Ohio. Id. After a brief, eight-day stay

at the Jail, officers transported Mr. Smith to Ohio to serve time for a parole violation.

       Several months before his September 7 arrest, Mr. Smith had suffered serious

injuries in a May fall from a roof and a June 1 assault: broken ribs, severe head trauma, a

fractured neck, a collapsed lung, a fractured foot, and a “busted” knee. (Doc. No. 1 at

p.4). Mr. Smith spent three days in the intensive care unit of University of Arkansas for

Medical Sciences (UAMS) after the assault, but he did not see any specialists between his

June 4 release from UAMS and his arrest on September 7. (Doc. No. 56-1, p.9)

       In his complaint, Mr. Smith claims that Sheriff Lance Bonds and then-Jail

Administrator Kirk Green failed to provide him with adequate medical and mental health

treatment during his eight-day stay at the Jail, despite his requests for treatment. (Doc.

No. 2 at pp.5-6) Specifically, he complains that Defendants failed to transport him to a

follow-up appointment with a neurologist on September 13. Mr. Smith also complains

that he “was placed on the concrete floor with no medical assistance” at the Jail. (Doc.

No. 1 at p.4)

       The deliberate-indifference claim turns on two questions. Scott v. Benson, 742

F.3d 335, 339-40 (8th Cir. 2014). First, did Mr. Smith suffer from an objectively serious

medical need? And second, did the Defendants actually know of that need but

deliberately fail to act? A medical need is considered serious if it has been “diagnosed by

a physician as requiring treatment” or is “so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.” Id. at 339 (quoting Camberos v.

Branstad, 73 F.3d 174, 176 (8th Cir. 1995)).

                                              3
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 4 of 10




       Where a prisoner alleges a delay in medical treatment, “the objective seriousness

of the deprivation should also be measured by reference to the effect of delay in

treatment.” Martinson v. Leason, 22 F. Supp. 3d 952, 964–65 (D. Minn. 2014) (quoting

Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir.2005) (citation omitted)). In other words,

a delay in treatment must have caused harm before it rises to the level of a constitutional

violation. To show harm, “the inmate must place verifying medical evidence in the record

to establish the detrimental effect of [the] delay.” Laughlin, 430 F.3d. at 929.

       Deliberate indifference is akin to criminal recklessness. Popoalii v. Corr. Med.

Servs., 512 F.3d 488, 499 (8th Cir. 2008) (citing Olson v. Bloomberg, 339 F.3d 730, 736

(8th Cir.2003)). Negligence—even gross negligence—cannot support a claim of

deliberate indifference. Fourte v. Faulkner County, Ark., 746 F.3d 384, 387 (8th Cir.

2014) (quoting Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000)).

       Here, it is undisputed that Mr. Smith suffered serious injuries as a result of the

May fall and the June assault. (Doc. No. 56-1 at pp.7-8) According to his intake papers,

however, he did not indicate a need for mental health treatment. 2 (Doc. No. 45-4 at p.1)

Although Mr. Smith sustained injuries in the months prior to his arrest, it is not clear that

he needed specific treatment for those injuries between September 7 and his scheduled

follow-up appointment with a UAMS neurologist on September 13.


2
 During his deposition, Mr. Smith testified that he suffers from PTSD as a result of
witnessing execution-style murders when he worked at a Florida bar in 1993. (Doc. No.
56-1, p.19) Other than treatment that he received during his various incarcerations, he had
not been examined by a physician for his mental health needs within the last five years.
(Doc. No. 56-1 at p.23)

                                              4
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 5 of 10




       During his eight-day stay at the Jail, Mr. Smith submitted three medical request

forms. (Doc. No. 45-5 at pp.1-3) According to the Defendants’ affidavits, those

grievances were given to the nursing staff for review. (Doc. No. 45-1 at p.1; Doc. No. 45-

6 at p.1) The Defendants testify that they were not personally aware of Mr. Smith’s need

for medical treatment during his brief stay at the Jail. (Doc. No. 45-1 at p.1; Doc. No. 45-

6 at p.1) They maintain that they first became aware of Mr. Smith’s medical condition

when they had him evaluated for transport to Ohio. (Doc. No. 45-1 at pp.1-2; Doc. No.

45-6 at p.1)

       In his first medical request submitted on September 9, Mr. Smith requested a

“medical exam” to assess his “current medical issues . . . 14 broke ribs, fractured neck,

also a busted knee.” (Doc. No 45-5, p.1) He was treated for these injuries at UAMS in

June, and his grievance did not indicate a change in the healing process or any acute

needs. (Doc. No. 45-5, p.1) Kate Dennis responded to the request on September 12,

informing Mr. Smith that his request for an exam had been “sent to the nurses.” Id.

       Mr. Smith submitted a second medical request form on September 10. In that

request, he complained that he had been at the Jail for four days but had not yet seen a

nurse. He noted that he was “in recovery” for multiple fractures and head trauma and had

a follow-up neurology appointment scheduled for September 13. He asked for a response

“ASAP.” Ms. Dennis responded to the medical request on September 12: “[T]his has

been sent to the nurses.” (Doc. No. 45-5, p.2)

       On September 13, Mr. Smith wrote a third medical request: “I HAVE NOT YET

BEEN AFFORDED A NURSES VISIT. I’M WORRIED ABOUT MY BLOOD

                                             5
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 6 of 10




PRESURE WHICH WAS AT … 182 OVER 100, “stroke level” RIGHT BEFORE I

CAME IN HERE. . . . THIS IS MY THIRD REQUEST FOR NURSES ASSISTANCE

PLEASE ADVISE.” On September 14, Ms. Dennis responded, “[T]his has been sent to

the nurses.” (Doc. No. 45-5, p.3) As noted, Mr. Smith was transported to Ohio the next

day.

       The six-day delay between Mr. Smith’s September 9 request for a seemingly

routine examination for healing injuries and his September 15 departure from the Jail

hardly constitutes deliberate indifference. There is no evidence in this record of an acute

need for medical treatment for the healing injuries. Even if there had been, there is no

evidence that the delay caused Mr. Smith any harm.

       Furthermore, there is no evidence to show that the Defendants knew about Mr.

Smith’s need for medical care but deliberately ignored it. 3 In his response to the

Defendants’ motion, Mr. Smith states that Defendant Green “had fore knowledge” of his

“medical condition” when he arrived at the Jail; but there is no evidence to support that

statement. (Doc. No. 51 at p.10) Likewise, he states, without supporting evidence, that

Defendant Bonds “knew or should have known the condition Smith was in upon intake.”

(Doc. No. 51 at p.8)

       Mr. Smith has not come forward with any evidence to indicate that Defendants

interfered with any medical treatment recommended by the medical staff at the Jail.



3
  Mr. Smith’s “medical authorization for transport” is dated September 15, 2019. (Doc.
No. 45-4 at p.4) The form indicates that Mr. Smith did not suffer from any “medical
issues.”
                                              6
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 7 of 10




Without evidence that Defendants knew of Mr. Smith’s need for medical treatment or

that they interfered or countermanded any recommendation that Mr. Smith receive

medical treatment, there is no basis for a finding that these Defendants acted with

deliberate indifference.

       There is no dispute that Defendants failed to provide transportation for Mr. Smith

to keep a September 13 follow-up appointment with a neurologist. In their affidavits,

Defendants explain that, due to safety and security risks posed by transporting inmates to

outside medical appointments, their practice is to reschedule those appointments. (Doc.

No. 45-1 at p.2; Doc. No. 45-6 at p.1) This policy may run afoul of inmates’ needs in

some cases; but here, there is no evidence that Mr. Smith suffered harm as a result of the

cancellation of his neurology follow-up visit.

       Two days after the missed neurology appointment, Mr. Smith was transferred to

Ohio. Defendants’ failure to transport Mr. Smith to a follow-up neurology appointment

amounted to a two-delay delay in treatment. Mr. Smith has not come forward with any

evidence to show that this two-day delay caused him any harm. Accordingly, Mr. Smith

has failed to create any genuine issue of material fact regarding this claim.

       C.     Retaliation Claim

       In his amended complaint, Mr. Smith alleges that Defendant Green retaliated

against him for his use of the grievance procedure. (Doc. No. 2 at p.3) He bases this

claim on the fact that Defendant Green forced him to be transported from the courthouse

with inmate Hunter, the individual who allegedly assaulted him on June 1.

       A prisoner raising a retaliation claim must plead facts showing that he engaged in

                                             7
        Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 8 of 10




constitutionally protected activity; that a defendant took adverse action against him that

would chill a person of ordinary firmness from engaging in the protected activity; and

that retaliation was an actual motivating factor for the adverse action. Lewis v. Jacks, 486

F.3d 1025, 1028 (8th Cir. 2007); Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004).

“The lack of a temporal connection between the protected activity and the alleged

retaliation dispels any inference of a causal connection.” Lewis, 486 F.3d at 1029.

       The burden of showing that retaliation was a motivating factor for an adverse

action is substantial. Sisneros v. Nix, 95 F.3d 749, 752 (8th Cir. 1996). Allegations of

retaliation must be supported by more than speculation. Atkinson v. Bohn, 91 F.3d 1127,

1129 (8th Cir. 1996). Here, Mr. Smith’s retaliation claims are based entirely on his

speculation, suspicion, and supposition.

       First, it is not apparent that Defendant Green’s decision to transport inmate Hunter

and Mr. Smith together in a prisoner van was an “adverse action.” Second, even if it was,

Mr. Smith has not explained any connection between his filing grievances and the alleged

retaliatory conduct. Here, there are no facts to support a retaliation claim against

Defendant Green.

       D.     Failure to Protect Claim

       To the extent that Mr. Smith claims that Defendant Green did not protect him from

inmate Hunter, the claim fails. In his deposition, Mr. Smith explains that he had contact

with inmate Hunter on three occasions on one day during his incarceration at the Jail.

(Doc. No. 56-1 at pp.31, 39) During two of those encounters, both inmates were

handcuffed and shackled. (Doc. No. 56-1 at p.31) Mr. Smith also explains that, during the

                                              8
          Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 9 of 10




van ride, inmate Hunter tried to apologize for assaulting him. (Doc. No. 56-1 at p.37)

When they arrived at the Jail, the shackles and handcuffs were removed from both

inmates without any incident.

         Prison officials have a duty to protect inmates from violence at the hands of other

prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994). To prove that Defendant Green

was deliberately indifferent to his safety, Mr. Smith must show that Defendant Green

exposed him to a substantial risk of serious harm and that he actually knew of that risk

yet failed to respond in a reasonable manner. Nelson v. Shuffman, 603 F.3d 439, 446 (8th

Cir. 2010).

         Here, Defendant Green might have been negligent in transporting Mr. Smith with

inmate Hunter; but Mr. Smith has failed to come forward with any evidence to show that

Defendant Green was aware of Mr. Smith’s prior relationship with inmate Hunter. Mr.

Smith concedes that he was “not sure if [Defendant Green was] aware of my condition or

not at that time.” (Doc. No. 56-1 at p.35) Furthermore, based on the fact that inmate

Hunter apologized to Mr. Smith during the ride from the courthouse, it is difficult to

conclude that inmate Hunter posed a serious safety risk to Mr. Smith. Accordingly, Mr.

Smith has not created any dispute of material fact regarding any alleged failure-to-protect

claim.

         E.     Access to the Inmate Grievance Procedure

         To the extent that Mr. Smith alleges that Defendants denied him access to the

inmate grievance procedure, this claim fails. Inmates do not have a constitutional right to

an inmate grievance procedure at all. Lomholt v. Holder, 287 F.3d 683, 684 (8th Cir.

                                               9
       Case 4:20-cv-00125-BRW Document 57 Filed 05/03/21 Page 10 of 10




2002); and Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). Therefore, even if

Defendants failed to properly process or respond to Mr. Smith’s grievances, that conduct

cannot support a constitutional claim for relief.

IV.    Conclusion:

       The Court recommends that the Defendants’ motion for summary judgment (Doc.

No. 43) be GRANTED. 4 Mr. Smith’s claims should be DISMISSED, with prejudice.

       DATED this 3rd day of May, 2021.


                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE




4
  Because Mr. Smith sued the Defendants in their individual capacities only, the Court
did not address the Defendants’ argument regarding the dismissal of Mr. Smith’s official-
capacity claims. (Doc. No. 1 at p.4; Doc. No. 2 at p.2) Because Mr. Smith’s claims fail as
a matter of law, there is no need for further qualified-immunity analysis.
                                             10
